.f    -,    •     ...
  ~   AO 245B (Rev. 02/08/2019) Judgment in a Crirriinal Petty Case (Modified)                                                                                Page 1 of 1   ;,>._Cl

                                                                                                                                                                                      I'
                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA                                                                                                 I
                                                                                                                                                                                      II
                           United States of America                                JUDGMENT IN A CRIMINAL CASE
                                      v.                                           (For Offenses Committed On or After November 1, 1987)                                              I
                                                                                                                                                                                      I
                        Marco Antonio Morales-Camacho                               Case Number: 3: 19-mj-21757

                                                                                   David R. Sil                                                                                       I
                                                                                   Defendant's Attorn y


      REGISTRATION NO. 84898298

      THE DEFENDANT:
                                                                                                                  APR 2 5 2019
       [:g] pleaded guilty to count(s) _l~oft_1C~o~m~pj'.il~a!_Iint!_t_ _ _ _ _ _ _ _ _ _~~w~~i!Si~f'.G8Bi~-t-
                                                                                                      sourHERN. DISTRICT OF CALIFORNIA
           D was found guilty to count(s)                                             EIY
                                                                                              .,   ""
                                                                                                                ·F
                                                                                                                 --~··       '~w~~..._.,.,._..._...,_..r-·~



             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title & Section                    Nature of Offense                                                               Count Number(s)
      8: 1325                            ILLEGAL ENTRY (Misdemeanor)                                                     1

           D The defendant has been found not guilty on count(s)
                                                                                 -------------------
           0 Count(s) ------~-----------dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                       ~TIME SERVED                              D _ _ _ _ _ _ _ _ _ _ days

           [:g] Assessment: $10 WAIVED ~ Fine: WAIVED
           [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportatioiy;r remc;yal. IVI (!, ?( if_\ - ( {\ "1 ' 1C h C'
           D j~Oll(>f-::}~j~e~tdefen.dant be deported/removed with relative, l'{lr\(I;;: C                     charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Thursday, April 25, 2019
                                                                                  Date of Imposition of Sentence


       Received                                                                   :Jvlicfiae[J. Seng
                        ~--------
                        DUSM                                                      HONORABLE MICHAEL J. SENG
                                                                                  UNITED STATES MAGISTRATE JUDGE



           Clerk's Office Copy                                                                                                            3: 19-mj-21757
